 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAWRENCE CHRISTOPHER SMITH,                        No. 2:19-cv-0287 DB P
12                       Plaintiff,
13            v.                                         ORDER
14    XAVIER BECERRA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with an action under 42 U.S.C. § 1983. In an

18   order filed February 26, 2019, this court ordered plaintiff to either file an application to proceed

19   in forma pauperis or submit the filing fee if he wishes to proceed with this case. (ECF No. 3.)

20   Based on a recent motion filed by plaintiff, it appears that he is having trouble obtaining a

21   certified copy of his trust account statement to accompany his application. (See ECF No. 9.)

22          In order for this case to proceed, plaintiff must either be granted in forma pauperis status

23   or pay the filing fee. The court will provide plaintiff with another copy of the Application to

24   Proceed in Forma Pauperis by a Prisoner. Plaintiff must fill out the form, and sign and date the

25   second page. He need not, however, have the “Certificate” portion of the form completed by a

26   prison staff member. Once plaintiff has filed his application, the court will order the prison to

27   provide a certified copy of plaintiff’s trust account statement.

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED as follows:

 2            1. Within thirty days of the date of this order, plaintiff shall file a signed Application to

 3                 Proceed in Forma Pauperis by a Prisoner. Plaintiff need not have the “Certificate”

 4                 portion of the application signed by a prison staff member.

 5            2. The Clerk of the Court is directed to provide plaintiff with a copy of the Application to

 6                 Proceed in Forma Pauperis by a Prisoner with this order.

 7   DATED: April 11, 2019

 8

 9
                                                     /s/ DEBORAH BARNES
10                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18   DLB:9
     DB/prisoner-civil rights/smit0287.ifp(2)
19

20
21

22

23

24

25

26
27

28
                                                          2
